United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10427
                          Summary Calendar



HELEN LIRLEY,

                                Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-602-A
                      --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Helen Lirley appeals the affirmance of the Commissioner’s

denial of her application for disability insurance benefits.          See

42 U.S.C. § 405.   Lirley argues that the district court exceeded

its authority because it made its own fact finding that

substantial evidence supported the determination of the

Administrative Law Judge (ALJ) that jobs that Lirley could

perform existed in significant numbers in the national economy.

A common-sense reading of the ALJ’s findings, however, is that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-10427
                               -2-

the ALJ determined that a significant number of inspector jobs,

as well as a significant number of surveillance system monitor

jobs, exist in the national economy.

     Lirley also argues that the Commissioner failed to meet her

burden of proof because evidence that a cumulative number of jobs

exist in the national economy establishes neither the number of

jobs existing in the claimant’s region nor the number of

geographic locations where the jobs exist.   Under 42 U.S.C.

§ 423(d)(2)(A) and 20 C.F.R. § 404.1566, work exists in

significant numbers in the national economy if it exists in

significant numbers in either the region where the claimant lives

or in other regions of the country.    In light of the vocational

expert’s testimony that Lirley could perform the job of

surveillance system monitor and that 50,000 such jobs exist in

the national economy, substantial evidence supports the

Commissioner’s finding that Lirley is not entitled to Social

Security disability benefits.   See Ripley v. Chater, 67 F.3d 552,

555 (5th Cir. 1995).

     AFFIRMED.